                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:19-CR-117-BR

UNITED STATES OF AMERICA                       )
                                               )
        v.                                     )     ORDER
                                               )
JAMES CALVIN BREEDEN                           )
                                               )

       This matter is before the court on defendant’s 3 August 2020 notice filed in response to

the court’s 31 July 2020 order. (DE # 63.) It appears that defendant, after consultation with

counsel, wishes to proceed with his sentencing, currently set for 24 August 2020, by video or

teleconference. It is not evident from the notice or the record in the case the specific reasons

why sentencing cannot be further delayed without serious harm to the interests of justice, see

Standing Order No. 20-SO-9-1 (E.D.N.C. July 13, 2020), or the government’s position on the

matter. Accordingly, on or before 7 August 2020, defendant shall file a supplement to his notice

with such information.

       This 4 August 2020.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




             Case 7:19-cr-00117-BR Document 64 Filed 08/04/20 Page 1 of 1
